Citation Nr: 1043922	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  04-38 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for cancer of the larynx, 
to include as due to exposure to ionizing radiation.  

2.  Entitlement to service connection for periodontal disease, to 
include as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 



INTRODUCTION

The Veteran had active service from November 1954 to November 
1957.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida, denying the claims currently on appeal.  These claims 
were previously remanded by the Board in July 2007 and November 
2009.  


REMAND

In the Veteran's June 2010 substantive appeal, the Veteran 
indicated that he desired a hearing before the Board via 
videoconference.  The Veteran's representative again noted the 
Veteran's request in a subsequent statement dated in June 2010.  
Based on this request, the Veteran's claim is remanded so that he 
may be scheduled for his requested hearing.  38 C.F.R. § 
20.700(a) (2010).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference 
hearing with the Board at the earliest 
opportunity.  Notify the Veteran of the date, 
time, and location of the video-conference 
hearing, and put a copy of this notification 
letter in his claims file.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


